Name: Commission Decision of 24 July 1978 authorizing Ireland not to apply Community treatment to outer garments and other articles, knitted or crocheted, not elastic or rubberized: outer garments and clothing accessories: jerseys, pullovers, slipovers, twinsets, cardigans, bed-jackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool, of cotton or of man-made textile fibres, falling within subheading ex 60.05 A of the Common Customs Tariff (NIMEXE codes 60.05-01, 27, 28, 29, 30, 33, 36, 37, 38), originating in Malaysia and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-08-29

 nan